      Case 2:20-cr-00013-WBS Document 42 Filed 01/22/21 Page 1 of 1


1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:20-cr-13 WBS
13                Plaintiff,

14       v.                                  ORDER
15   MARIO GONZALEZ,

16                Defendant.

17

18                                ----oo0oo----

19              Defendant has filed a motion to suppress set for

20   hearing on February 2, 2021.     (Docket No. 27.)     Defendant’s

21   request, in the motion, for an evidentiary hearing is hereby

22   GRANTED.   At the February 2, 2021 hearing, the parties shall be

23   prepared to call via Zoom any witnesses they wish to have testify

24   in support of or in opposition to the motion to suppress.

25              IT IS SO ORDERED.

26   Dated:   January 22, 2021

27

28
                                         1
